Order entered June 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00338-CV

                          IN THE INTEREST OF J.R.I., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-03557-T

                                           ORDER
       Before the Court is appellant’s June 17, 2014 motion for an extension of time to file a

brief and for leave to file a supplemental reporter’s record of the hearing on the motion for new

trial. We GRANT appellant’s motion. Appellant shall file her brief on or before July 18, 2014.

The supplemental reporter’s record was filed with this Court on June 17, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE